300 F.3d 1006
UNITED STATES of America, Appellee,v.Jose Lazaro CONTRERAS, Appellant.
No. 01-1621.
United States Court of Appeals, Eighth Circuit.
August 20, 2002.

1
Appeal from the United States District Court for the District of South Dakota.


2
The appellant's motion to recall the mandate has been considered by the Court and is granted. The newly appointed counsel for the appellant, Bruce Ellison, may have a 30-day extension of time to file a petition for rehearing or a petition for certiorari with the Supreme Court until September 19, 2002.